Citation Nr: 0328106	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  01-09 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to service connection for a claimed 
disability manifested by vision problems.  

2.  Entitlement to service connection for a claimed 
generalized anxiety disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1957.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 2001 decision by the RO that denied the 
veteran's claims of service connection for a disability 
manifested by vision problems and a generalized anxiety 
disorder.  

In January 2003 the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  



REMAND

The veteran and his representative essentially contend that 
the veteran suffers from vision problems and a generalized 
anxiety disorder as secondary to a service-connected head 
injury.  The Board points out that service connection has 
previously been established for the post-traumatic 
encephalopathy.  

Upon a review of the record, the Board notes that the veteran 
has not been fully advised of the Veterans Claims Assistance 
Act of 2000 (or "VCAA").  This legislation, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The VCAA also provides that upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As also noted hereinabove, in January 2003, the Board ordered 
further development of the matter on appeal.  The case was 
sent to the EDU to undertake the requested development, and 
additional evidence has been associated with the record.  It 
is noted that, prior to May 1, 2003, the Board's regulations 
provided that if further evidence, clarification of the 
evidence, correction of a procedural defect, or any other 
action was essential for a proper appellate decision, a 
Veterans Law Judge could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV).  

The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, was inconsistent with 38 U.S.C.A. § 7104(a), 
because 38 C.F.R. § 19.9(a)(2) denies appellants "one review 
on appeal to the Secretary" when the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration, 
and without having to obtain the appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it.  It provided that the Board did not 
adjudicate the claim based on any new evidence it obtained 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03 (May 21, 2003).  

Based on this opinion, the Board continued, for a short time, 
to request development via the Board's EDU.  

Recently, in light of the Federal Circuit's decision and 
other policy considerations, VA determined that VBA would 
resume all development functions.  

In other words, aside from the limited class of development 
functions that the Board is statutorily permitted to carry 
out, see 38 U.S.C.A. §§  7107(b), 7109(a), all evidence 
development will be conducted at the RO level.  

The Board is of the opinion that at this juncture VA 
ophthalmology and psychiatric examinations should be 
accomplished.  

In view of all of the above, the case is REMANDED to the RO 
for the following: 

1.  The RO should take appropriate steps 
to notify the veteran (and his 
representative) of the VCAA and ensure 
that all notification and development 
action required by the VCAA has been 
completed.  Specifically, the RO then 
should issue a letter providing the 
veteran with the notice required under 
38 U.S.C.A. § 5103 and informing him that 
the requested information and evidence 
must be received in the appropriate 
period of time; and, the RO should 
undertake any additional development it 
determines is required under 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).  

2.  The veteran should be afforded a VA 
ophthalmology examination to determine 
the nature and likely etiology of any 
currently diagnosed disability manifested 
by vision problems.  Specifically, the 
examiner should render an opinion as to 
whether it is as least as likely as not 
that any vision problems, to particularly 
include cataracts, are related to the 
veteran's service-connected head injury.  
If the examiner does not believe that any 
currently diagnosed vision problems are 
due to the service-connected head injury, 
such rationale should be stated.  The 
claims file should be sent to the 
examiner for review in conjunction with 
the examination.  

3.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the nature and likely etiology of any 
currently diagnosed generalized anxiety 
disorder.  Specifically, the examiner 
should render an opinion as to whether it 
is as least as likely as not that any 
currently diagnosed generalized anxiety 
disorder is related to the veteran's 
service-connected head injury.  If the 
examiner does not believe that any 
currently diagnosed generalized anxiety 
disorder is due to the service-connected 
head injury, such rationale should be 
stated.  The claims file should be sent 
to the examiner for review in conjunction 
with the examination.  

4.  Then, after providing the veteran 
with the appropriate time to submit 
additional evidence - see Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir., September 22, 
2003)) - the RO should review all of the 
evidence of record, including any new 
evidence, and readjudicate the above 
listed claims on appeal.  If the benefits 
sought on appeal are not granted an 
appropriate Supplemental Statement of the 
Case should be furnished to the veteran 
and his representative.  They should also 
be afforded an opportunity to respond 
thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




